Citation Nr: 0210591	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel





INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for hypertension.

The Board remanded this case in May 2001 for additional 
development and re-adjudication.  The RO conducted the 
requested development and thereafter returned the case to the 
Board for appellate review.


FINDING OF FACT

Hypertension began many years after service, and it was not 
caused by any incident of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that the veteran served on 
active duty from October 1954 to September 1957.  He filed 
his claim for service connection for hypertension in October 
1999, more than 42 years after his separation from active 
military service.  The month before, he had been examined by 
VA in connection with claims for service connection for other 
disabilities.  According to the report of that medical 
examination, dated in September 1999, the veteran said that 
he was treated for hypertension during service and that he 
had continued taking medications for this disability since 
that time, to the present day.  Hypertension was diagnosed.

The record shows that, since right after the veteran's filing 
of his service connection claim in October 1999, and 
thereafter pursuant to the instructions in the Board's remand 
of May 2001, the RO has taken appropriate action to attempt 
to secure the veteran's service medical records and copies of 
all records reflecting VA outpatient medical treatment from 
the medical facilities identified by the veteran.  
Unfortunately, the multiple efforts to secure the veteran's 
service medical records have been unsuccessful, and these 
records remain unavailable, possibly destroyed in the 1973 
fire at the National Personnel Records Center.  Better luck 
has been had with securing the veteran's VA medical records, 
dated between 1995 and 2001, which confirm the diagnosis of 
hypertension and reiterate the history provided by the 
veteran of having suffered from hypertension since his days 
of service.

In support of his claim for service connection for 
hypertension, the veteran also submitted a January 2000 
statement from his private physician, Dr. Ted Pollard, that, 
in the pertinent part, reads as follows:

I treated [the veteran] for high blood 
pressure soon after he retired from the 
Army and until I retired from practice in 
Jan 1987[.]  I have no records now 
because the paper deteriorated and I 
discarded all my records a few years ago.  
I do clearly remember [the veteran]'s 
blood pressure problems.  In about 1960 
he was having a heart rhythm problem 
which I treated with medication.  When I 
retired I referred [the veteran] to Dr. 
John Coats ... for treatment of [blood 
pressure] and heart.

By letter dated in March 2000, the RO notified the veteran 
that the RO had not yet received a response to its request 
for the veteran's service medical records.  He was then 
invited to submit information from alternate sources showing 
in-service medical treatment, and was provided with a list of 
suggested alternate sources, to include statements from 
service medical personnel, buddy statements, and employment 
physical examinations.  The record shows that the veteran 
provided additional information regarding treatment from 
additional private medical health care providers, but the 
RO's efforts to secure those records have been unsuccessful 
as well, in part because, as noted by the veteran, most of 
the physicians who he indicates treated him in the past have 
passed away and their records are unavailable.

By letter dated in June 2001, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), with its re-defined duties to assist and notify 
claimants in regards to the development of their claims for 
VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  The veteran was thereby advised of the evidence that 
the RO had secured and of the evidence that was still needed 
in order to consider his claim for VA benefits complete.  The 
veteran responded to this communication from the RO by 
pointing out, in a July 2001 statement, to additional VA 
medical records, which the RO secured, and associated with 
his file, shortly thereafter.

In a February 2002 Supplemental Statement of the Case (SSOC), 
the veteran was advised that the RO's more recent efforts to 
secure his service medical records had been unsuccessful.  
The veteran responded by indicating he had no other evidence 
to support his claim.

The Board notes that the veteran's claims file shows that 
through correspondence, the rating decision on appeal, the 
Statement of the Case, and the SSOC, the veteran has been 
duly notified of the specific evidence that is necessary to 
substantiate his claim on appeal.  Reasonable efforts have 
been made to develop evidence to substantiate the claim.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied and that no further 
assistance to the veteran is thus warranted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Service connection may be established for a disability from 
disease or injury that was incurred in or aggravated in the 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection for hypertension may be rebuttably 
presumed if it is manifest to a compensable degree within one 
year after the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Unfortunately, the service medical records from the veteran's 
1954-1957 active duty are unavailable.  Other evidence fails 
to show hypertension during active duty, within the 
presumptive year after service, or for many years later; and 
there is no credible medical evidence to link current 
hypertension to service.  Dr. Pollard's recent statement 
recounting that he treated the veteran for hypertension 
"soon" after service lacks probative value, as the statement 
is imprecise, based on recollection of the distant past, and 
is not supported by any reliable treatment records.  

Notwithstanding his having been advised regarding alternate 
sources, the veteran has not identified, nor produced, any 
obtainable records dated prior to 1995 that would show 
treatment for hypertension.  The only evidence in the file 
showing such treatment consists of VA treatment records dated 
only as early as 1995.  The immense gap of years between the 
date of the veteran's separation from active military service 
and the earliest competent evidence showing treatment for 
hypertension, together with the lack of competent evidence 
establishing a nexus, or causal relationship, between service 
and the currently diagnosed hypertension, are factors against 
service connection.

The weight of the credible evidence demonstrates that 
hypertension began many years after service, and it was not 
caused by any incident of service.  The condition was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claim for service connection for 
hypertension.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

